Citation Nr: 0529734	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who had active service in the Navy 
from September 1945 to November 1946. This case is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2001 
rating decision by the Huntington Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran requested a 
videoconference hearing before a Veterans Law Judge.  He 
failed to report for such hearing, scheduled in May 2003.  In 
September 2003, the Board remanded the claim for RO de novo 
review via the post decision review process as requested by 
the veteran in September 2001, to ensure VCAA notice 
compliance, and for evidentiary development.    


FINDING OF FACT

A low back disability was not manifested in service and it is 
not shown that any current low back disability is related to 
the veteran's service.  


CONCLUSION OF LAW

Service connection for low back disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A January 2004 
letter informed him of the evidence necessary to substantiate 
his claim for service connection.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency but that 
it was still his responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  The May 2001 rating decision, a July 
2002 statement of the case (SOC) and an April 2005 
supplemental SOC (SSOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.

In conjunction with advising the veteran of the evidence 
necessary to substantiate his claim, the January 2004 letter 
asked him to submit such evidence.  This was equivalent to 
advising him to submit any evidence in his possession 
pertaining to the claim.  While VCAA notice did not precede 
the initial determination in this matter, the claimant has 
had ample opportunity to respond/supplement the record and 
the case was readjudicated after complete VCAA notice was 
given.  He is not prejudiced by any notice timing deficiency, 
and no further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding VA's duty to assist, the RO has obtained available 
pertinent VA and private medical records.  Pursuant to the 
Board's September 2003 remand the RO specifically obtained 
all available records of VA treatment from the Prestonsburg 
VA clinic from 1987 to the present and, as noted in the April 
2005 SSOC, conducted a de novo review of his claim.  
Additionally, the RO requested that the Service Department 
conduct a search of the "Morning Reports" from the U.S.S. 
William A. Mann in response to the veteran's contention that 
the ship's records should have contained documentation of his 
alleged low back injury.  The veteran has not identified any 
additional evidence pertinent to his claim.

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here, the evidence does 
not establish that the veteran suffered any low back injury 
in service or that his current low back disability might be 
associated with an injury in service.  Consequently, an 
examination is not necessary. 

VA has met its assistance obligations.  No further assistance 
is required.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Factual Background

Service medical records do not reveal any low back injury or 
treatment in service.  On entrance examination in September 
1945, the veteran was noted to have mild kyphosis with slight 
rigidity.  On separation examination the veteran's spine and 
extremities were noted to be normal.

Private lumbosacral spine X-rays from June 1989 showed no 
evidence of fracture or subluxation.  Disc spaces appeared 
relatively normal in height and small spurs were seen 
anteriorly and laterally throughout the lumbar spine.  

On June 1989 examination on behalf of the Social Security 
Administration (SSA), the veteran reported that he injured 
his back in 1968 while lifting at work.  He reported almost 
constant sharp to dull low back pain with radiation into both 
hips and throughout both legs to the knees.  The diagnosis 
was acute and chronic lumbosacral strain, post-traumatic.    

In his September 2000 claim, the veteran indicated that he 
injured his back lifting a sack of potatoes aboard the U.S.S. 
William A. Mann in the summer of 1946.  He reported to sick 
bay and was treated and released.  He also remembered being 
seen in the Navy Hospital in Bremerton, Washington in 1945 or 
1946 but did not remember if he was treated for back 
problems. 

VA medical records from 1990 to 2004 show some treatment for 
lower back pain.  October 1990 lumbar spine X-rays showed a 
mild scoliosis convexity to the left and small spurs 
projecting from the anterolateral borders of the mid and 
lower lumbar vertebra.  

In a September 2001 statement, the veteran alleged that the 
dispensary (ship) records from the U.S.S. William A. Mann 
from April to June 1946 would show his treatment for his 
lower back.   

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999). 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The record contains ample medical evidence of current low 
back disability.  Private and VA medical records show 
diagnoses of chronic lumbosacral strain, scoliosis, and 
lumbar spurring.  However, there is no documentation of a low 
back injury in service, and no medical evidence that the 
veteran's current low back disability may be related to 
service.  The veteran contends that ship records should 
document that he was treated for a back injury between April 
and June 1946.  However, his service medical records are 
negative for any low back injury or treatment, and the RO's 
additional request for the Service Department to search 
"Morning Reports" from April to June 1946 did not produce 
any record of low back injury or treatment.  Notably, on June 
1989 examination on behalf of SSA, the veteran reported that 
he injured his back in 1968 lifting at work (and did not 
report a back injury in service).  This report of a 1968 
work-related injury some 22 years after service is the 
veteran's earliest account regarding the first appearance of 
his low back disability.  As it is more contemporaneous to 
back disability causing event, it has greater probative value 
than the more recent accounts/allegations.  And a prolonged 
time interval between service separation and the earliest 
documentation of the current disability, as here, is of 
itself a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

While the veteran now alleges that his current low back 
disability is related to a low back injury in service, 
because he is a layperson his allegations are not competent 
evidence of a medical diagnosis or nexus.  The United States 
Court of Appeals for Veterans Claims has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Given that there is no competent evidence of low back injury 
in service, and no competent evidence of a nexus between 
service and the veteran's current low back disability, the 
preponderance of the evidence is against his claim, and it 
must be denied.
ORDER

Service connection for a low back disability is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


